SCHEDULE A to INVESTMENT ADVISORY AGREEMENT With DSM Capital Partners LLC Series of Professionally Managed Portfolios Annual Fee Rate as a Percentage of Average Daily Net Assets DSM Large Cap Growth Fund 0.75% DSM Global Growth Fund 0.90% for the first $500million, 0.80% on assets over $500million. DSM Small-Mid Cap Growth Fund 0.90% DSM Global Growth & Income Fund 0.90% PROFESSIONALLY MANAGED PORTFOLIOS DSM CAPITAL PARTNERS LLC By:/s/ Elaine E. Richards By:/s/ Stephen Memishian Name:Elaine E. Richards Name:Stephen Memishian Title:President Title:Managing Partner ScheduleA approved by the Board of Trustees:August 3, 2009; amended March1-2, 2012 to add the DSM Global Growth Fund; amended May14-15, 2012 to lower the advisory fee for the DSM Large Cap Growth Fund; amended February 28, 2013 to add the DSM Small-Mid Cap Growth Fund; and amended August 13 to add the DSM Global Growth & Income Fund. 1
